                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHARLES SAMUEL JOHNSON,                             Case No. 19-cv-05466-JST
                                                        Plaintiff,
                                   8
                                                                                             ORDER OF DISMISSAL
                                                  v.
                                   9

                                  10     FREITAS, et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a California prisoner proceeding pro se and currently incarcerated at East

                                  14   Arkansas Regional Unit, in Marianna, Arkansas, filed the instant civil rights action pursuant to 42

                                  15   U.S.C. § 1983. On September 30, 2020, the Court referred the matter for settlement proceedings

                                  16   before Magistrate Judge Robert Illman. ECF No. 37. On January 20, 2021, Judge Illman reported

                                  17   that the matter had settled. ECF No. 39. On May 18, 2021, the Court received a copy of a

                                  18   “Stipulation Re Dismissal,” stating: “It is hereby stipulated by the parties hereto, pursuant to

                                  19   Federal Rule of Civil Procedure 41(a)(1)(A)(ii)), that the above-captioned action be dismissed

                                  20   with prejudice in its entirety as to all defendants, each party to bear its/his/hers own attorneys’ fees

                                  21   and costs.” ECF No. 57. The stipulation is signed by both Plaintiff and counsel for Defendants.

                                  22   ECF No. 57. Accordingly, IT IS HEREBY ORDERED THAT this entire action, and all

                                  23   Defendants, are DISMISSED WITH PREJUDICE.

                                  24          The Clerk shall send a copy of this order to Judge Illman.

                                  25          IT IS SO ORDERED.

                                  26   Dated: May 24, 2021
                                                                                         ______________________________________
                                  27
                                                                                                       JON S. TIGAR
                                  28                                                             United States District Judge
